DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgments are made that this application claims the priority to the following:
Information Disclosure Statement
The information disclosure statement (IDS), dated 10/09/2020 AND 04/19/2021, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Response to Restriction
Applicant's response to election species requirement and election of “method of treating BOS with the recited method steps with traverse, in the reply filed on 04/11/2021 is acknowledged.
Applicants argue that “treatment”, “prevention” and “delaying the progression” steps are interrelated to each other, and species share the same corresponding technical feature of the common method steps.     
The meaning of “treatment” is taking care of symptoms of BOS and it does not mean it permanently cure the disease. The meaning of “prevention” is completely eradicating the claimed disease, both existing as well as from the future occurrence. The meaning of “delaying the progression” is simply avoiding the condition temporarily, but does not mean either treating or prevention. At least based on their definitions, these are categorically different. Moreover, there is no overlapping subject matter in the definitions. The method steps are not relevant in this context, because the election species is based on the preamble.  
The claim 45 is withdrawn from consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claims 24-44 and 46-53 are examined on merits in this office action. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

I. Claim 30 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
The claims recite the word “preferably”, which renders the claims indefinite for the following reasons: 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "preferable" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claim recites the broad recitation, i.e. ‘essentially consists of’ [interpreted as comprises of] and the claim also recites the narrower statement of the range/limitation, i.e., saline. 

II. Claim 42 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 42 recites the trademark/trade name, viz., “eFlow® nebulizer”. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product. A trademark or trade name is used to identify a source of goods, and not the goods themselves. Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name. 
In the present case, the trademark/trade name is used to identify/describe nebulizer, accordingly, the identification/description is indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 24-25, 27-28, 31, 33-35 and 37-44 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behr et al (Journal of Aerosol Medicine and Pulmonary Drug Delivery, vol.22, No.2, 2009).
For claims 24-25:
Behr et al disclose in a study treating bronchiolitis obliterans, patients after double lung transplantation, by administering 10 mg or 20 mg of aerosolized liposomal cyclosporin A by inhalation [see Abstract, Materials and Methods].
For claim 27:
Behr et al further disclose that prior to clinical use the L-CsA formulation was characterized upon aerosolization via a customized eFlow® 30L electronic nebulizers [see section ‘In vitro nebulization test’ in Material Methods].
For claim 28:
Behr et al further disclose that in the preparation of CsA containing liposomes comprises nonionic surfactants and phospholipids without organic solvents [see section ‘Preparation of the liposomal CsA solution’ in Materials and Methods] and so it is interpreted as an aqueous liquid vehicle. 
For claim 31 and 33-34:
Behr et al further disclose that amount of L-CsA is 10 mg or 20 mg [see abstract].
For claim 35:
Behr et al further disclose that once or twice daily of L-CsA [see abstract].
For claims 37-40:
Behr et al further disclose that in their study all patients received triple immunosuppression comprising prednisone, tacrolimus, and mycophenolate mofetil, one patient received sirolimus instead of MMF [see section Patient characteristics in page 123].
For claims 41-44:
Behr et al further disclose that the step of aerosolization of L-CsA via a customized eFlow® 30L electronic nebulizers and also recite various features including % of charged amount etc [see Material Methods and Table 2 and Results].
Accordingly, the claims are fully anticipated. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claims 24-44 and 46-53 are rejected under 35 U.S.C. 103 as being unpatentable over Behr et al (Journal of Aerosol Medicine and Pulmonary Drug Delivery, vol.22, No.2, 2009).     
For claims 24-25, 27-28, 31, 33-35 and 37-44:  see above 102 rejection.
For claim 26:
	Behr et al selected patients with BOS grade 0 or 0p. Based on the definitions of BOS grades, BOS 0 is FEV1 > 90% of base line, BOS 0p is FEV1 81% to 90% of base line, BOS 1 is FEV1 66% to 80% of base line, and BOS 2 is FEV1 51% to 65% of base line etc. So, the prior art established for BOS 0 or 0p, i.e., highest of base line, and therefore, it is also expected to work for both BOS 1 or BOS 2, because these are lower than BOS 0 or BOS 0p. 
For claims 29-30:
Applicants already acknowledged the advantages of sodium chloride in the aqueous vehicle, to attain physiological acceptable osmolality and tolerability after reconstitution, and cited Weber et al. 
For claim 32:
Applicants already acknowledged that the liquid composition is prepared by the reconstitution of solid composition and pointed to the known methods and cited WO 03/035030. In addition, this is a product by process claim, and so the how the liquid composition is made does not have weight. See MPEP 2113 [R-1].
For claim 36:
Prior art teaches applicants claimed method by administering the same compound or composition. The length of treatment is an obvious variant, because if the symptoms do not go away, then it is obvious to continue until it subsides.  
For claims 46-53:
Prior art teaches identical compound or composition, and so, these properties are expected in the treatment, and therefore are obvious. 

Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants individual components in the composition and their use in claimed treatment, were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success. 
Nonstatutory Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
I. Claims 24-44 and 46-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US 10,857,198 B2 in view of Behr et al (Journal of Aerosol Medicine and Pulmonary Drug Delivery, vol.22, No.2, 2009).      
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
Instant independent claim is drawn to a method for treating BOS in a double lung transplanted patient being diagnosed with BOS, comprising the steps of (a) identifying a patient who has received a double lung transplant and is at risk to develop or subsequently has developed BOS; and (b) administering to said patient a therapeutically effective dose of aerosolised liposomal cyclosporin A (L-CsA) by inhalation. The dependent claims are further limited to the recited limitations for variables of independent claim. 
The independent claim of US patent teach the same method and also the same composition comprising 10 mg of liposomal CsA, but limited single lung transplanted patient. The dependent claims further limit the recited limitations of variable of independent claim. 
However, the substance in both the claims are the same, other than single vs double lung transplanted patients. So, the difference is US patent is silent on double lung transplanted patient. However, this can be cured by Behr et al, which showed the equivalency of single- and double lung transplanted patients. 
Behr et al teach the same method and observe that there is no statistically significant difference between patients with single- and double-lung transplantation [see abstract]. So, therefore, the method of US patent is expected to work for double lung transplantation patients, and therefore, claims are obvious. 
II. Claims 24-44 and 46-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US copending application 17/086,254 in view of Behr et al (Journal of Aerosol Medicine and Pulmonary Drug Delivery, vol.22, No.2, 2009).      
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
Instant independent claim is drawn to a method for treating BOS in a double lung transplanted patient being diagnosed with BOS, comprising the steps of (a) identifying a patient who has received a double lung transplant and is at risk to develop or subsequently has developed BOS; and (b) administering to said patient a therapeutically effective dose of aerosolised liposomal cyclosporin A (L-CsA) by inhalation. The dependent claims are further limited to the recited limitations for variables of independent claim. 
The independent claim of US copending application teach the same method and also the same composition comprising CsA, but the claim 2 define it as liposomal composition and dependent claim 14 define the condition as BOS. However, the claims are limited single lung transplanted patient. The remaining dependent claims further limit the recited limitations of variable of independent claim. 
However, the substance in both the claims are the same, other than single vs double lung transplanted patients. So, the difference is US copending application is silent on double lung transplanted patient. However, this can be cured by Behr et al, which showed the equivalency of single- and double lung transplanted patients. 
Behr et al teach the same method and observe that there is no statistically significant difference between patients with single- and double-lung transplantation [see abstract]. So, therefore, the method of US copending application is expected to work for double lung transplantation patients, and therefore, claims are obvious. 
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not been patented yet.
III. Claims 24-44 and 46-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 33-58 of US copending application 17/298,603.      
Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons: 
Instant independent claim is drawn to a method for treating BOS in a double lung transplanted patient being diagnosed with BOS, comprising the steps of (a) identifying a patient who has received a double lung transplant and is at risk to develop or subsequently has developed BOS; and (b) administering to said patient a therapeutically effective dose of aerosolised liposomal cyclosporin A (L-CsA) by inhalation. The dependent claims are further limited to the recited limitations for variables of independent claim. 
The independent claim of US copending application teach the same method in the broader scope with the same composition comprising CsA, but the claim 34 define the condition as BOS with lung transplantation limitation. The remaining dependent claims further limit the recited limitations of variable of independent claim. 
However, the substance in both the claims are the same, the claims of copending application are broader in nature, whereas instant claims are limited to the recited species. 
The difference, however, does not constitute a patentable distinct, because of overlap of the scope of subject matter, in the claims of copending US patent applications and instant claims, and therefore obvious.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not been patented yet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658